

115 SRES 576 ATS: Designating September 4, 2018, as “National Polycystic Kidney Disease Awareness Day”, and raising awareness and understanding of polycystic kidney disease.
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 576IN THE SENATE OF THE UNITED STATESJuly 18, 2018Mr. Blunt (for himself and Mr. Nelson) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 12, 2018Committee discharged; considered and agreed toRESOLUTIONDesignating September 4, 2018, as National Polycystic Kidney Disease Awareness Day, and raising awareness and understanding of polycystic kidney disease.
	
 Whereas designating September 4, 2018, as National Polycystic Kidney Disease Awareness Day will raise public awareness and understanding of polycystic kidney disease, one of the most prevalent, life-threatening genetic kidney diseases;
 Whereas National Polycystic Kidney Disease Awareness Day will help to foster an understanding of the impact polycystic kidney disease has on patients and their families;
 Whereas polycystic kidney disease is a progressive, genetic disorder of the kidneys that causes damage to the kidneys and the cardiovascular, endocrine, hepatic, and gastrointestinal organ systems;
 Whereas polycystic kidney disease has a devastating impact on the health and finances of people of all ages, and equally affects people of all races, genders, nationalities, geographic locations, and income levels;
 Whereas, of the people diagnosed with polycystic kidney disease, approximately 10 percent have no family history of the disease, with the disease developing as a spontaneous (or new) mutation;
 Whereas there are very few treatments and still no cure for polycystic kidney disease, which is one of the 4 leading causes of kidney failure in the United States;
 Whereas 50 percent of patients with polycystic kidney disease suffer kidney failure at an average age of 53, causing a severe strain on dialysis and kidney transplantation resources and on the delivery of health care in the United States;
 Whereas polycystic kidney disease instills in patients fear of an unknown future with a life-threatening genetic disease and apprehension over possible discrimination, including the risk of losing their health and life insurance, their jobs, and their chances for promotion;
 Whereas countless friends, loved ones, spouses, and caregivers of patients with polycystic kidney disease must shoulder the physical, emotional, and financial burdens that polycystic kidney disease causes;
 Whereas the severity of the symptoms of polycystic kidney disease and the limited public awareness of the disease cause many patients to live in denial and forego regular visits to their physicians or avoid following good health management, which would help avoid more severe complications when kidney failure occurs;
 Whereas people who have chronic, life-threatening diseases like polycystic kidney disease have a predisposition to depression because of their anxiety over pain, suffering, and premature death;
 Whereas the PKD Foundation and its more than 50 volunteer chapters around the United States are dedicated to—
 (1)conducting research to find treatments and a cure for polycystic kidney disease; (2)fostering public awareness and understanding of polycystic kidney disease;
 (3)educating patients and their families about the disease to improve their treatment and care; and (4)providing support, including by sponsoring the annual Walk for PKD to raise funds for polycystic kidney disease research, education, advocacy, and awareness; and
 Whereas the PKD Foundation is partnering on September 4, 2018, with sister organizations in Canada, the Commonwealth of Australia, and other countries to increase international awareness of polycystic kidney disease: Now, therefore, be it
	
 That the Senate— (1)designates September 4, 2018, as National Polycystic Kidney Disease Awareness Day;
 (2)supports the goals and ideals of National Polycystic Kidney Disease Awareness Day to raise public awareness and understanding of polycystic kidney disease;
 (3)recognizes the need for additional research to find a cure for polycystic kidney disease; and (4)encourages all people in the United States and interested groups to support National Polycystic Kidney Awareness Day through appropriate ceremonies and activities to promote public awareness of polycystic kidney disease, and to foster an understanding of the impact of the disease on patients and their families.